  8:19-cv-00492-RGK-PRSE Doc # 7 Filed: 05/18/20 Page 1 of 4 - Page ID # 29



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ROBERT HARDEN,

                   Petitioner,                           8:19CV492

      vs.
                                             MEMORANDUM AND ORDER
STATE OF NEBRASKA, DOUG
PETERSON, Attorney General; SCOTT
FRAKES, Director of the Nebraska
Department of Corrections; and TODD
WASMER, Warden of Tecumseh St ates
Correctional Institute;

                   Respondents.


      This matter is before the court on initial review of Petitioner Robert
Harden’s Petition for Writ of Habeas Corpus (filing no. 1) brought pursuant t o 28
U.S.C. § 2254. The court will dismiss the petition because it is a second or
successive habeas corpus petition that has not been authorized by the Eighth
Circuit Court of Appeals.

      The statutory prohibition against successive petitions by st ate prisoners is
codified in 28 U.S.C. § 2244, which provides in relevant part:

      (b)(1) A claim presented in a second or successive habeas corpus
      application under section 2254 that was presented in a prior
      application shall be dismissed.

      (2) A claim presented in a second or successive habeas corpus
      application under section 2254 that was not presented in a prior
      application shall be dismissed unless--
  8:19-cv-00492-RGK-PRSE Doc # 7 Filed: 05/18/20 Page 2 of 4 - Page ID # 30



             (A) the applicant shows that the claim relies on a n ew ru le of
             constitutional law, made retroactive to cases on collateral
             review by the Supreme Court, that was previously unavailable;
             or

             (B)(i) the factual predicate for the claim could n ot h ave been
             discovered previously through the exercise of due diligence;
             and

             (ii) the facts underlying the claim, if proven and viewed in light
             of the evidence as a whole, would be sufficient to est ablish by
             clear and convincing evidence that, but for constitutional error,
             no reasonable factfinder would have found the applicant gu ilty
             of the underlying offense.

      (3)(A) Before a second or successive application permitted by this
      section is filed in the district court, the applicant sh all m ove in t he
      appropriate court of appeals for an order authorizing the district court
      to consider the application.

28 U.S.C. § 2244(b).

       In Magwood v. Patterson, 561 U.S. 320, 332-33 (2010), t he United States
Supreme Court held that “the phrase ‘second or successive’ m ust be in t erpreted
with respect to the judgment challenged.” In other words, t he ph rase “second or
successive” applies to entire habeas petitions, and not to individual claims in those
petitions. Id.

       This court’s records reflect that Harden’s petition is successive. He
challenges his 2006 conviction in the District Court of Douglas County, Nebraska
for one count of criminal conspiracy to commit first degree murder. Harden
unsuccessfully challenged this same conviction in earlier federal h abeas corpu s
litigation. See Harden v. Gage et al., Case No. 8:13CV356 (D.Neb.) (Filing No.
33, Sept. 2, 2014 Memorandum and Order dismissing pet ition wit h prejudice as
barred by the one-year limitations period). Thus, Harden would be required to seek

                                          2
   8:19-cv-00492-RGK-PRSE Doc # 7 Filed: 05/18/20 Page 3 of 4 - Page ID # 31



the permission of the Eighth Circuit Court of Appeals t o commence t his second
action. 28 U.S.C. § 2444(b)(2) & (3)(A). He has not done so, 1 and this matter must
be dismissed. Burton v. Stewart, 549 U.S. 147, 152 (2007) (the district court lacked
jurisdiction to entertain habeas petition since prisoner did not obtain an order
authorizing him to file second petition).

       Lastly, a petitioner cannot appeal an adverse ruling on a petition for writ of
habeas corpus under § 2254 unless granted a certificate of appealability. 28 U.S.C.
§ 2253(c)(1); Fed. R. App. P. 22(b)(1). A certificate of appealability cannot be
granted unless the petitioner “has made a substantial sh owing of t h e den ial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, “[t]he
petitioner must demonstrate that reasonable jurists would find the district court’s
assessment of the constitutional claims debatable or wrong.” Slack v. Daniel, 529
U.S. 473, 484 (2000).

       In this case, Petitioner has failed to make a substantial showing of the denial
of a constitutional right. The court is not persuaded t hat t he issues raised in t he
petition are debatable among reasonable jurists, that a court could resolve the
issues differently, or that the issues deserve further proceedings. Accordingly, t he
court will not issue a certificate of appealability in this case.

       IT IS THEREFORE ORDERED that the habeas corpus petition (filin g n o.
1) is dismissed without prejudice to reassertion upon cert ification by t h e Eigh th
Circuit Court of Appeals. No certificate of appealability has been or will be issu ed
in this matter. The court will enter judgment by separate document.




       1  The court notes that, after Harden filed his present petition, the Eighth Circuit
Court of Appeals denied his motion for authorization to file a successive habeas
application in the district court on January 24, 2020. (See Filing No. 45, Case No.
8:13CV356.)
                                            3
8:19-cv-00492-RGK-PRSE Doc # 7 Filed: 05/18/20 Page 4 of 4 - Page ID # 32



   Dated this 18th day of May, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       4
